MEMORANDUM **
Kwang Kai Cheng, a native and citizen of Taiwan, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen deportation proceedings. Because the final agency order was entered after October 30, 1996, and deportation proceedings were initiated before April 1, 1997, this petition is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. See Valerio-Ochoa v. INS, 241 F.3d 1092, 1094 (9th Cir.2001). We dismiss the petition.
Because petitioner’s conviction for unlawful possession of a sawed-off shotgun is an enumerated offense pursuant to 8 U.S.C. § 1227(a)(2)(C), this court lacks jurisdiction to consider his petition for review. See Valerio-Ochoa, 241 F.3d at 1095-96; Briseno v. INS, 192 F.3d 1320, 1323 (9th Cir.1999).
Contrary to petitioner’s contention, it is immaterial that petitioner was not charged as deportable under 8 U.S.C. § 1227(a)(2)(C). See Briseno, 192 F.3d at 1322.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.